Exhibit 10.26

Second Amendment to the Employment Agreement of Julie Jacobs

THIS SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Second Amendment”), by
and between AOL Inc., a Delaware corporation (the “Company”) and Julie Jacobs
(“Executive”) is made and entered into as of December 13, 2011 (the “Effective
Date”).

WHEREAS, Executive and the Company entered into an employment agreement dated as
of June 11, 2010 and an amendment to such employment agreement dated as of
March 20, 2011 (together, the “Employment Agreement”); and

WHEREAS, the Company has agreed to change certain terms of the Executive’s
compensation and desires to amend the Employment Agreement to reflect these
changes.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree as follows:

1. Paragraph 4A of the Employment Agreement is hereby replaced with the
following:

Base Salary. During the Employment Term and effective as of December 1,

2011, Company shall pay Executive a base salary at the rate of no less than

$25,000.00 semi-monthly, less applicable withholdings, which is $600,000.00 on
an annual basis (“Base Salary”).

Executive’s Base Salary will be reviewed annually during the Employment Term and
may be increased based on Executive’s individual performance or increases in
competitive market conditions. Executive’s Base Salary may be decreased upon
mutual consent of Company and Executive.

2. Counterparts. This Second Amendment may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

3. Entire Agreement. The Employment Agreement (as amended by this Second
Amendment) contains the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior agreements, written or oral,
between the parties with respect thereto.

4. Employment Agreement Terms. Except as provided in this Second Amendment, all
terms and conditions of the Employment Agreement shall remain in effect and
shall not be altered by this Second Amendment.

 

1



--------------------------------------------------------------------------------

[Signature page to Amendment follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first written above.

 

AOL Inc.

/s/ Sandy Mott

Sandy Mott Vice President, Human Resources

/s/ Julie Jacobs

Julie Jacobs Executive Vice President and General Counsel

 

3